DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

Claim 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claim has been amended to recite a chelating agent selected from one or more amino acids having at least one primary amine. The amended claim recites encompass at least a primary amine not in the specification, while the specification clearly recites specific amines as seen on ¶0057 of the instant application specification. Examples of the amino acid include alanine, glycine, leucine, aspartic acid, glutamic acid, arginine, and/or lysine. Therefore,  the new matter is not supported by the specification. All the claims dependent of claim 1 are also rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The amended claim contains limitation not supported by the specification, therefore, a person of ordinary skill in the art would not know the boundaries of the claim limitation, making the claim indefinite. All the claims dependent of claim 1 are also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
 	Claims 1-3, 5, 6, 8,9,  10, 11, 13, 14, 15, 16, 17, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Frenier et al. (US 2009/0192057 A1)
(“Frenier” herein- cited previously) and further in view of Chung et al. (US 2014/0367108 A1) (“Chung” herein)

Claim 1
Frenier discloses a chelating acid blend formulated , as best understood based on the indefiniteness above, to stimulate a subterranean formation having a formation mineralogy, the chelating acid blend comprising: [0017; 0024]
	an acid mixture including: wherein the chelating agent includes an amino a chelating agent selected from one or more amino acids
. [0027]
	Frenier however does not explicitly disclose at least an amino acids having at least one primary amine. 
	Chung teaches the above limitation (See paragraphs 0041 & 0096→ Chung teaches this limitation in that  the term "amine" as used herein refers to primary, secondary, and tertiary amines having, e.g., the formula N(group).sub.3 wherein each group can independently be H or non-H, such as alkyl, aryl, and the like. In some 
	Accordingly, it would have been obvious to a person of skill in the art before the effective filling date of the claimed invention to modify the chelating agent of Frenier with the list of Chung such as a glutamic acid, in order to prevent or reduce formation and precipitation of compounds from dissolved ions during acidizing of a subterranean formation.

Claim 2
Frenier discloses the chelating acid blend of claim 1, wherein the chelating acid blend includes at least 8 weight percent hydrochloric acid. [0027]


Frenier discloses the chelating acid blend of claim 1, wherein the chelating acid blend includes at least 2 weight percent hydrofluoric acid. [0027]

Claims 5 and 9
Frenier discloses the chelating acid blend of claim 1. Frenier however does not explicitly disclose, wherein the chelating agent includes at least one of alanine, leucine, aspartic acid, glutamic acid, arginine, and lysine and wherein the chelating agent includes glycine. (Same as Claim 1)

Claim 6
Frenier discloses the chelating acid blend of claim 1, wherein the chelating agent further includes citric acid. [0027]

Claim 8
Frenier discloses the chelating acid blend of claim 1, wherein the chelating agent further includes an aminopolycarboxylic acid. [0027]

Claim 10
Frenier discloses the chelating acid blend of claim 1, wherein the chelating agent further includes ethylenediaminetetraacetic acid (EDTA). [0028]

Claim 11
Frenier discloses the chelating acid blend of claim 1, wherein the chelating agent further includes hydroxyl! 10 ethylenediaminetetraacetic acid (HEDTA). [0028]

Claim 13
Frenier discloses the chelating acid blend of claim 1, wherein the chelating agent further comprises at least 2 weight percent of the chelating acid blend. [0032]

Claim 14
Frenier discloses the chelating acid blend of claim 1, wherein the chelating agent further comprises at least 20 weight percent of the chelating acid blend. [0032]

Claim 15
Frenier discloses the chelating acid blend of claim 1, wherein the chelating agent comprises at most 40 weight percent of the chelating acid blend. [0032]

Claim 16
Frenier discloses the chelating acid blend of claim 1, wherein each unit volume of the chelating acid blend includes a number of moles of acidic protons and a number of
moles of chelating agent, wherein the number of moles of chelating agent is at least two times larger than the number of moles of acidic protons.
	It is elementary that the mere recitation of a newly discovered function or property, possessed by things in the prior art, does not cause a claim to distinguish over the prior art. Additionally, where the Patent Office has reason to believe that a functional In re Swinehart, 169 USPQ 226 (CCPA 1971). 

Claim 17
Frenier discloses the chelating acid blend of claim 1, wherein the chelating acid blend is a single phase solution. [0017]

Claim 18
Frenier discloses the chelating acid blend of claim 1, wherein the chelating acid blend is an aqueous solution of the acid mixture and the chelating agent. [0024; 0027-0028] 

Claim 19
Frenier discloses a method of stimulating a subterranean formation, the method comprising:
	providing the chelating acid blend of claim 1 to a wellbore of a hydrocarbon well that extends within the subterranean formation; flowing the chelating acid blend into the subterranean formation via the wellbore; [0017; 0027-0028; 0039]
 	Frenier however does not explicitly disclose at least an amino acids having at least one primary amine. 
	Chung teaches the above limitation (See paragraphs 0041 & 0096→ Chung teaches this limitation in that  the term "amine" as used herein refers to primary, 
	Accordingly, it would have been obvious to a person of skill in the art before the effective filling date of the claimed invention to modify the chelating agent of Frenier with the list of Chung such as a glutamic acid, in order to prevent or reduce formation and precipitation of compounds from dissolved ions during acidizing of a subterranean formation.

s 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Frenier as applied to claim 1 above, and further in view of Frenier et al. (US 2004/0254079) (“079” herein-cited previously).

Claim 7
Frenier discloses the chelating acid blend of claim 1. Frenier however does not explicitly disclose, wherein the chelating agent includes a phosphonate and hydroxyethyl amino carboxylic acid (HACA).
‘079 teaches the above limitation (See paragraph 0004 →‘079 teaches this limitation in that two different types of chelating agents are in use: polycarboxylic acids (including aminocarboxylic acids and polyaminopolycarboxylic acids) and phosphonates. Chelating formulations based on ethylenediaminetetraacetic acid ( EDTA) have been used extensively to control iron precipitation and to remove scale. Formulations based on nitrilotriacetic acid (NTA) and diethylenetriaminepentaacetic acid (DTPA) also are in use. Hydroxy chelating agents have also been proposed for use in matrix stimulation of carbonates as well as for use as metal control agents and in scale removal fluids. The materials evaluated include hydroxy-aminopolycarboxylic acids ( HACA) such as hydroxyethylethylenediaminetriacetic acid ( HEDTA) as well as other types of chelating agents.) for the purpose of controlling undesirable reactions of metal ions. [0004]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the blend of Frenier, with the above limitation, in order to control undesirable reactions of metal ions.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over and further in view of Frenier, Chung, and in further view of Lybarger et al. (US 3,868,998) (“Lybarger” herein-cited previously),

Claim 20
Frenier  discloses a hydrocarbon well, comprising:
a chelating acid blend formulated , as best understood based on the indefiniteness above, to stimulate a subterranean formation having a formation mineralogy, the chelating acid blend comprising: [0017; 0024]
an acid mixture including: wherein the chelating agent includes an amino a chelating agent selected from one or more amino acids  [0027]
Frenier however does not explicitly disclose at least an amino acids having at least one primary amine. 
Chung teaches the above limitation (See paragraphs 0041 & 0096→ Chung teaches this limitation in that  the term "amine" as used herein refers to primary, secondary, and tertiary amines having, e.g., the formula N(group).sub.3 wherein each group can independently be H or non-H, such as alkyl, aryl, and the like. In some embodiments, the chelating or sequestering compound can be a polycarboxylic acid, a polyaminopolycarboxylic acid, or a monoaminopolycarboxylic acid, such as one or more of ethylenediaminetetracetic acid (EDTA), N-(2-hydroxyethyl)ethylenediaminetriacetic acid (HEDTA), glutamic acid N,N-diacetic acid (GLDA), methyl-glycine-N,N-diacetic acid (MGDA), hydroxyiminodisuccinic acid (HIDS), .beta.-alanine diacetic acid, S,S-
Accordingly, it would have been obvious to a person of skill in the art before the effective filling date of the claimed invention to modify the chelating agent of Frenier with the list of Chung such as a glutamic acid, in order to prevent or reduce formation and precipitation of compounds from dissolved ions during acidizing of a subterranean formationwithin the fracture. 
Frenier further does not explicitly discloses a wellbore that extends within a subterranean formation; a downhole tubular that extends within the wellbore, wherein the downhole tubular defines a tubular conduit and a perforation; a fracture extending from proximate the perforation and into the subterranean formation; and the chelating acid into a fracture. 
Lybarger teaches the above limitation (See Col. 4 l. 44+ & Col. 6 I. 24-28→Lybarger teaches this limitation in that FIG. 1 illustrates a particularly suitable procedure for utilizing the invention. It shows a well having a borehole 1 completed into a subterranean reservoir 2. The well contains a string of casing 3 surrounded by a sheath of cement 4 and penetrated by perforations 6 that provide openings into the 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have the method of Frenier, as taught by Lybarger, in order to have a process adapted for treating a well.

 				Response to Arguments
Applicant’s arguments, filed 12/02/2021 with respect to the rejection(s) of Claims 1-3, 6, 8, 10, 11, 13, 14, 15, 16, 17, 18, and 19 are rejected under 35U.S.C. 102 (a) (1) as being anticipated by Frenier et al. (US 2009/0192057 A1)  and Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lybarger et al. (US 3,868,998) Frenier have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made set forth above. 
is not presented in the specification verbatim, an ipsis verbis disclosure is not necessary to satisfy the written description requirement of Section 112. In view of the specification and the example amino acids listed — alanine, glycine, leucine, aspartic acid, glutamic acid, arginine, and/or lysine — support for “an amino acid having at least one primary amine” is provided and described in full, clear, concise, and exact terms such that any person skilled in the art would readily identify the claimed genus in both the specification and claims.” (See Remarks, Page 1, 1st paragraph)
The examiner respectfully disagrees.
The amended of claim has broaden the specification list to at least a primary amine amino acids with at least one amine while the specification clearly recites specific amine amino acids seen on ¶ [0057] of the instant application specification. Examples of the amino acid include alanine, glycine, leucine, aspartic acid, glutamic acid, arginine, and/or lysine. It does not support at least a primary amine amino acids, therefore, the arguments are not persuasive.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/SILVANA C RUNYAN/            Primary Examiner, Art Unit 3674                                                                                                                                                                                            	02/24/2022